Title: 11th.
From: Adams, John Quincy
To: 


       Reading Blackstone all day; and I pass’d the evening, at the office till eight: after which I went and past an hour with Putnam. F. Bradbury was with him. We had some conversation upon the stale topic of self love and disinterested benevolence. A subject, upon which I have very frequently conversed, with many different persons: and notwithstanding every thing that I have heard said upon the subject, I still retain the opinion which I adopted when I first reasoned upon it. I will not venture to say there is no such thing as disinterested benevolence, but I must say that after searching as deeply as possible into my own mind, I cannot find a trace of it there.
       Talk’d with Doctor Kilham upon the federal constitution; the elections which have hitherto been made in different parts of the State, appear to be generally favorable to it.
      